GRABER, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority on all points save one. I would hold that the government breached its obligation in the plea agreement to recommend an adjustment for acceptance of responsibility and, therefore, would remand for resentencing in case No. 06-30178.
In my view, this case is controlled by United States v. Mondragon, 228 F.3d 978 (9th Cir.2000), and United States v. Camarillo-Tello, 236 F.3d 1024 (9th Cir. *7072001). The plea agreement states unequivocally that “[t]he United States will recommend” an adjustment for acceptance of responsibility. It is undisputed that the government never made such a recommendation. See Mondragon, 228 F.3d at 980 (holding that “the government is held to the literal terms of the [plea] agreement”). To the contrary, the government recommended at sentencing that the district court follow the probation officer’s presentence report, which recommended that no adjustment be given for acceptance of responsibility. See Camarillo-Tello, 236 F.3d at 1028 (holding that the government’s previous recommendation in accord with the plea agreement was “undercut ... by the government’s affirmative statement in support of the probation officer’s [contrary] recommendation”).
Defendant’s attempted escape altered the legal standard that Defendant had to meet to merit an acceptance-of-responsibility adjustment, but it created no absolute legal bar to receiving the adjustment. See U.S.S.G. § 3E1.1 cmt. n. 4 (“Conduct resulting in an [obstruction of justice] enhancement ... ordinarily indicates that the defendant has not accepted responsibility for his criminal conduct. There may, however, be extraordinary cases in which adjustments under both §§ 3C1.1 and 3E1.1 may apply.” (emphasis added)). Furthermore, Defendant’s attempted escape in no way altered the government’s unconditional obligation to make the recommendation. “A plea agreement is a contract.” Mondragon, 228 F.3d at 980. The government was free to negotiate for a conditional promise, see United States v. Trapp, 257 F.3d 1053, 1056 (9th Cir.2001) (finding no breach due to the conditional nature of the government’s promise in a plea agreement), or to withdraw from the plea agreement in the face of changed circumstances, cf. United States v. Hawley, 93 F.3d 682, 693 (10th Cir.1996) (“If at a later date the government discovers facts [undercutting the basis for the plea agreement], it has the ethical obligation to withdraw from the plea agreement and advise the defendant so that he or she may prepare for trial or renegotiate. It is certainly not proper for the government to wait until the sentencing hearing [and] then breach the terms of the plea agreement. ...”). The government did neither in this case. At all events, the government did not expressly rely on the change in circumstances to back away from its promise.
For these reasons, I respectfully dissent from the majority’s conclusion that the government did not breach the plea agreement.